10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
-oOo-
UNITED STATES OF AMERICA, Case No.: 2:19-cr- 02 “3
. ) ORDER FOR ISSUANCE OF
Plaintiff, ) WRIT OF HABEAS CORPUS
) AD PROSEQUENDUM FOR
vs. ) MICHAEL ALLEN SOUZA
) (ID#) 01235465
MICHAEL ALLEN SOUZA, )
)
Defendant. )
)

 

 

 

Upon reading the petition of the United States Attorney for the District of Nevada, and
good cause appearing therefore,

IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum issue

out of this Court, directing the production of the body of the said MICHAEL ALLEN SOUZA

before the United States District Court at Las Vegas, Nevada, on or about

IA/AP Wed alzi|i4
2:30 pm, DJA, 3A , for arraignment and any further proceedings

 

and from time to time and day to day thereafter until excused by the said Court.

LA Zoo

UNITED STATES MAGISTRATE JUDGE

CAM FERENBACH
U.S. MAGISTRATE JUDGE

DATED: August 14, 2019

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

NICHOLAS A. TRUTANICH
United States Attorney

District of Nevada

Nevada Bar Number 13644
BRIAN WHANG

Assistant United States Attorney
Nevada State Bar Number 12940
501 Las Vegas Boulevard South
Suite 1100

Las Vegas, Nevada 89101
702-388-6336

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
-0O00-
UNITED STATES OF AMERICA, Case No.: 2:19-cr- a2 / 3
Plaintiff ) PETITION FOR WRIT OF HABEAS
° ) CORPUS AD PROSEQUENDUM FOR
) MICHAEL ALLEN SOUZA
VS. ) (D#) 01235465
MICHAEL ALLEN SOUZA,
)
Defendant. )
)
)
The petition of the United States Attorney for the District of Nevada respectfully shows
that MICHAEL ALLEN SOUZA is committed by due process of law in the custody of the

Warden, Clark County Detention Center, Las Vegas, Nevada, that it is necessary that the said
MICHAEL ALLEN SOUZA be temporarily released under a Writ of Habeas Corpus Ad
Prosequendum so that the said MICHAEL ALLEN SOUZA may be present before the United

States District Court for the District of Nevada, Las Vegas, Nevada, on

ia/ap Wed _ 212414

— 2:30 pm, DJA, 3A , for arraignment and from time to time and day to day

thereafter until excused by the said Court.
That the presence of the said MICHAEL ALLEN SOUZA before the United States

District Court on or about lA/AP Wed _e\a\a , for arraignment and
2:30 pm, DJA, 3A

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

from time to time and day to day thereafter until excused by the Court has been ordered by the
United States Magistrate or District Judge for the District of Nevada.

WHEREFORE, petitioner respectfully prays that a Writ of Habeas Corpus Ad
Prosequendum issue out of this Court, directed to the Warden, Clark County Detention Center,
Las Vegas, Nevada, and to the United States Marshal for the District of Nevada, commanding
them to produce the said MICHAEL ALLEN SOUZA before the United States District Court

A/AP Wed _ @lzalia ; , ;
onorabout 9.39 pm, DJA, 3A , for arraignment and from time to time
and day to day thereafter, at such times and places as may be ordered and directed by the Court
entitled above, to appear before the Court, and when excused by the said Court, to be returned to

the custody of the Warden, Clark County Detention Center, Las Vegas, Nevada.

DATED this 14%. day of August, 2019

Respectfully submitted,

NICHOLAS A. TRUTANICH
United States Attorney

ee

BRIAN WHANG
Assistant United States tomes

 
